Pek CtTBIAM.
The plaintiffs sued to recover damages suffered by reason of injuries sustained by the minor plaintiff by reason of being struck on the highway by defendant’s car. The proofs examined indicate that the issues of negligence and contributory negligence were properly for the jury. The accident occurred on a foggy, stormy night. The defendant could hardly see above the headlights and struck the minor plaintiff, who was crossing the highway making the best observation he could for his own safety. He heard no sound or warning and saw no lights. The case was properly submitted to the jury. Brotman v. Doan, 105 N. J. L. 132; 143 Atl. Rep. 328.
The court charged the following request: “Automobiles although not generally held to be dangerous instrumentalities per se have dangerous characteristics and when not properly and carefully handled by competent persons become, under certain conditions, highly dangerous instruments and a public nuisance.” As a legal proposition this is so. Wilson v. Brauer, 97 N. J. L. 482; 117 Atl. Rep. 694; Sheridan v. *482Arrow Laundry Co., 106 N. J. L. 608; 146 Atl. Rep. 191. Perhaps this proposition of law did not apply to the facts as developed in this case, but as we view the entire charge the jury could not have been misled by the statement complained of. Lenz v. Public Service Railway Co., 98 N. J. L. 849; 121 Atl. Rep. 741.
The judgment is affirmed.